PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
INDIAN INSTITUTE OF SCIENCE
Application No. 16/525,968
Filed: 30 Jul 2019
For COMPLIANT MECHANISM FOR SIMULATING ENDOSCOPY

:
:
:	DECISION ON PETITION
:
:
:


This is a corrected decision on the petition pursuant 37 C.F.R. § 1.55(f), filed on January 18, 2022, requesting the acceptance of a delayed copy of a certified copy of one Indian application and one international application.   

This petition pursuant to 37 C.F.R. § 1.55(f) is DISMISSED.

This pending non-provisional application was filed pursuant to 35 U.S.C. § 111(a) on July 30, 2019, claiming the benefit of Indian application number 201741003733 filed on February 1, 2017 and PCT application number PCT/IB2018/050598 filed on January 31, 2018 on the third page of the Application Data Sheet included on initial deposit.  A certified copy of each foreign application was not filed with the Office within the later of four months from the actual filing date of this US application (December 2, 2019 since November 30, 2019 fell on a Saturday) or sixteen months from the filing dates of the foreign applications (June 1, 2018 and May 31, 2019, respectively).  

However, this application was filed on July 30, 2019, which is more than twelve months after the filing of both Indian application number 201741003733 on February 1, 2017 and PCT application number PCT/IB2018/050598 on January 31, 2018.  Since   both applications were filed more than one year prior to the filing date of this application, the foreign priority claims are not proper. See M.P.E.P. § 213.03 which sets forth, in pertinent part:

The United States nonprovisional application must be filed not later than twelve months (six months in the case of a design application) after the date on which the foreign application was filed, unless the right of priority has been restored, or the nonprovisional application must be entitled to claim the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) of an application that was filed not later than twelve months (six months in the case of a design application) after the date on which the foreign application was filed, unless the right of priority has been restored.

A corrected filing receipt has been included with this decision, which shows that the benefit of Indian application number 201741003733 and PCT application number PCT/IB2018/050598 have been removed from USPTO records.

If petitioner would like this application to claim benefit of the earlier filing date of PCT/IB2018/050598 and priority to Indian application number 201741003733, petitioner may consider filing a petition to withdraw from issue along with the associated fee, a RCE as well as the associated fee, and a petition pursuant to 37 C.F.R. §§ 1.55(e) and 1.78(e) as well as the associated fee.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries concerning the status of the application should be directed to the Office of Patent Publication at 571-272-4200.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions

Encl. corrected filing receipt



    
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.